DETAILED ACTION
This office action is in response to the application filed on 19 November 2019. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 19 November 2019 and 10 March 2020 has/have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claim 2 is objected to because of the following informalities:  
Regarding Claim 2, first line, “The LIDAR measurement circuit of Claim 2” should likely read - - The LIDAR measurement circuit of Claim 1 - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding this matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkelstein et al., US Patent Application Publication No.: 2015/0293021 A1, hereby Finkelstein.
Regarding Claim 1, Finkelstein discloses a Light Detection And Ranging (LIDAR) measurement circuit (Figs. 2 and 4A, and paragraphs [0064] and [0093]-[0109]; see paragraph [0093], disclosing “the in-pixel detection circuit 160 tracks information and that enable calculation of . . . a mean arrival time (MAT) for photons over a sampling period”), comprising:
“at least one processor circuit configured to perform operations (Figs. 2 and 4A) comprising: 
receiving detection signals output from a plurality of detector elements in response to a plurality of photons incident thereon during a detection window (Figs. 2 and 4A, and paragraph [0064], disclosing “The substrate 150 includes integrated circuits that form an array of “tixels” (time-domain picture elements) 160”; paragraph [0106], disclosing “The readout circuit 444 is provided to communicate with the readout controller 151 to control read out of the time information and photon count from the array of tixels 160”; paragraph [0093], disclosing “the in-pixel detection circuit 160 tracks information and that enable calculation of . . . a mean arrival time (MAT) for photons over a sampling period, . . . The mean arrival time is derived from information that is collected by the in-pixel detection circuit. For example, the information may include a total number of photons detected by the pixel element and an accrued time interval from each event to the end of the associated detection window”; see also paragraphs [0093]-[0109], specifically, paragraphs [0093], [0096]-[0099], [0101]-[0107], and [0109]); 
identifying detection events based on the detection signals (Figs. 2 and 4A, and paragraph [0099], disclosing “The photon TOA detector element 460 is able to detect incidence of individual photons . . . with relatively accurate precision”; see also paragraph [0064]; see also paragraphs [0093]-[0109], specifically, paragraphs [0093], [0096]-[0099], [0101]-[0107], and [0109]); and 
calculating an estimated time of arrival of the plurality of photons based on a sum of respective numbers of the detection events that have been identified at respective time intervals of the detection window (Figs. 2 and 4A, and paragraph [0093], disclosing “the in-pixel detection circuit 160 tracks information and that enable calculation of . . . a mean arrival time (MAT) for photons over a sampling period, . . . The mean arrival time is derived from information that is collected by the in-pixel detection circuit. For example, the information may include a total number of photons detected by the pixel element and an accrued time interval from each event to the end of the associated detection window”; paragraph [0104], disclosing “The cumulative time-related and photon count-related information are accumulated during a series of the active sensing periods associated with a frame. For example, the time information may include at least one of a temporal center of mass, time-gate count ratios and time-gated photon flux associated with multiple photon TOA counts sensed over an equal or greater number of corresponding active sensing periods”; see also paragraph [0064]; see also paragraphs [0093]-[0109], specifically, paragraphs [0093], [0096]-[0099], [0101]-[0107], and [0109]).”
Regarding Claims 2 and 17, Finkelstein discloses:
“wherein the at least one processor circuit (Figs. 2 and 4A) comprises: 
an accumulator circuit that is configured to output the sum of the respective numbers of the detection events that have been identified at the respective time intervals based on a counter signal that is incremented responsive to each of the detection events, and a clock signal corresponding to the respective time intervals (Figs. 2 and 4A, and paragraphs [0097]-[0098] and [0102]-[0103], disclosing “An event counter 441 receives an input 439 from series switches 437 and 433, and tracks the number of photons/events that are sensed by the element 460. The event counter switch 437 has an input 435 that is serially connected to an output of an event counter switch 433 which receives an input signal 431 from a controller. . . . The event counter switch 437 and the photon detector switch 426 are turned on and off based on the signal from node 422 that is supplied the gate inputs 443 and 419”; see also paragraph [0064]; see also paragraphs [0093]-[0109], specifically, paragraphs [0093], [0096]-[0099], [0101]-[0107], and [0109]).”
Regarding Claim 6, Finkelstein discloses:
“wherein the accumulator circuit is configured to integrate respective values of the counter signal responsive to respective pulses of the clock signal, wherein a period of the respective pulses of the clock signal corresponds to the respective time intervals (Figs. 2 and 4A, and paragraphs [0097]-[0098] and [0102]-[0103], disclosing “An event counter 441 receives an input 439 from series switches 437 and 433, and tracks the number of photons/events that are sensed by the element 460. The event counter switch 437 has an input 435 that is serially connected to an output of an event counter switch 433 which receives an input signal 431 from a controller. . . . The event counter switch 437 and the photon detector switch 426 are turned on and off based on the signal from node 422 that is supplied the gate inputs 443 and 419”; see also paragraph [0064]; see also paragraphs [0093]-[0109], specifically, paragraphs [0093], [0096]-[0099], [0101]-[0107], and [0109]).”
Regarding Claim 7, Finkelstein discloses:
“wherein the at least one processor circuit (Figs. 2 and 4A) further comprises: 
a clock circuit that is configured to output the clock signal to the accumulator circuit responsive to a strobe signal corresponding to the detection window and one of the detection events indicated by the identifying, and independent of a start of the detection window (Figs. 2 and 4A; paragraphs [0097]-[0098] and [0102]-[0103], disclosing “The event counter switch 437 and the photon detector switch 426 are turned on and off based on the signal from node 422 that is supplied the gate inputs 443 and 419”; see also paragraph [0064]; see also paragraphs [0093]-[0109], specifically, paragraphs [0093], [0096]-[0099], [0101]-[0107], and [0109]).”
Regarding Claim 8, Finkelstein discloses:
“wherein the at least one processor circuit (Figs. 2 and 4A) is configured to calculate the estimated time of arrival of the plurality of photons based on a ratio of the sum of the respective numbers of the detection events that have been identified at the respective time intervals of the detection window and a count value indicating a total number of the detection events that have been identified during the detection window (Figs. 2 and 4A, and paragraph [0097], disclosing “The readout circuitry 444 then calculates a ratio . . . between the values from the temporal accumulator 428 and the event counter 439. As an example, the values may be voltage levels representative of an arrival time sum and of the number of events/photons. The ratio of the voltages is linearly related to the average time of arrival”; paragraph [0104], disclosing “For example, the time information may include at least . . . time-gate count ratios”; see also paragraph [0064]; see also paragraphs [0093]-[0109], specifically, paragraphs [0093], [0096]-[0099], [0101]-[0107], and [0109]).”
Regarding Claim 9, Finkelstein discloses:
“wherein the detection window comprises a first detection window (Figs. 2 and 4A, and paragraph [0093], disclosing “the in-pixel detection circuit 160 tracks information and that enable calculation of . . . a mean arrival time (MAT) for photons over a sampling period, . . . The mean arrival time is derived from information that is collected by the in-pixel detection circuit. For example, the information may include a total number of photons detected by the pixel element and an accrued time interval from each event to the end of the associated detection window”; paragraph [0104], disclosing “The cumulative time-related and photon count-related information are accumulated during a series of the active sensing periods associated with a frame. For example, the time information may include at least one of a temporal center of mass, time-gate count ratios and time-gated photon flux associated with multiple photon TOA counts sensed over an equal or greater number of corresponding active sensing periods”; see also paragraph [0064]; see also paragraphs [0093]-[0109], specifically, paragraphs [0093], [0096]-[0099], [0101]-[0107], and [0109]), and wherein the operations further comprise: 
receiving second detection signals output from one or more of the plurality of detector elements responsive to second photons incident thereon during a second detection window, wherein the at least one processor circuit is configured to perform background correction of the estimated time of arrival based on the second detection signals (paragraph [0061], disclosing “The IC photon detection layer 155 then processes those photons that arrive within an expected window, and thus resolve non-correlated photons (e.g., leakage from the waveguides or free-floating dyes in solution) or non-correlated noise (e.g., dark noise or ambient light)”; Figs. 2 and 4A; see also paragraph [0064]; see also paragraphs [0093]-[0109], specifically, paragraphs [0093], [0096]-[0099], [0101]-[0107], and [0109]).”
Regarding Claims 10 and 15, Finkelstein discloses:
“wherein the detection signals indicate respective times of arrival of the photons during the detection window, and wherein the at least one processor circuit is configured to calculate the estimated time of arrival of the plurality of photons independent of time to digital conversions of the respective times of arrival (Figs. 2 and 4A, and paragraph [0093], disclosing “the in-pixel detection circuit 160 tracks information and that enable calculation of . . . a mean arrival time (MAT) for photons over a sampling period, . . . The mean arrival time is derived from information that is collected by the in-pixel detection circuit. For example, the information may include a total number of photons detected by the pixel element and an accrued time interval from each event to the end of the associated detection window”; paragraph [0104], disclosing “The cumulative time-related and photon count-related information are accumulated during a series of the active sensing periods associated with a frame. For example, the time information may include at least one of a temporal center of mass, time-gate count ratios and time-gated photon flux associated with multiple photon TOA counts sensed over an equal or greater number of corresponding active sensing periods” (emphasis added); see also paragraph [0064]; see also paragraphs [0093]-[0109], specifically, paragraphs [0093], [0096]-[0099], [0101]-[0107], and [0109]).”
Regarding Claim 11, Finkelstein discloses a Light Detection And Ranging (LIDAR) system (Figs. 2 and 4A, and paragraphs [0064] and [0093]-[0109]), comprising:
“a detector array comprising single-photon detector elements configured to output detection signals in response to a plurality of photons incident thereon during a detection window (Figs. 2 and 4A, and paragraph [0064], disclosing “The substrate 150 includes integrated circuits that form an array of “tixels” (time-domain picture elements) 160”; paragraph [0099], disclosing “the photon TOA detector element 460 may represent an avalanche diode, single photon avalanche diode (SPAD)”; paragraph [0106], disclosing “The readout circuit 444 is provided to communicate with the readout controller 151 to control read out of the time information and photon count from the array of tixels 160”; paragraph [0093], disclosing “the in-pixel detection circuit 160 tracks information and that enable calculation of . . . a mean arrival time (MAT) for photons over a sampling period, . . . The mean arrival time is derived from information that is collected by the in-pixel detection circuit. For example, the information may include a total number of photons detected by the pixel element and an accrued time interval from each event to the end of the associated detection window”; see also paragraphs [0093]-[0109], specifically, paragraphs [0093], [0096]-[0099], [0101]-[0107], and [0109]); and 
at least one processor circuit (Figs. 2 and 4A) configured to receive the detection signals output from the detector array (Figs. 2 and 4A, and paragraph [0064], disclosing “The substrate 150 includes integrated circuits that form an array of “tixels” (time-domain picture elements) 160”; paragraph [0106], disclosing “The readout circuit 444 is provided to communicate with the readout controller 151 to control read out of the time information and photon count from the array of tixels 160”; see also paragraphs [0093]-[0109], specifically, paragraphs [0093], [0096]-[0099], [0101]-[0107], and [0109]), identify detection events based on the detection signals (Figs. 2 and 4A, and paragraph [0099], disclosing “The photon TOA detector element 460 is able to detect incidence of individual photons . . . with relatively accurate precision”; see also paragraph [0064]; see also paragraphs [0093]-[0109], specifically, paragraphs [0093], [0096]-[0099], [0101]-[0107], and [0109]), and calculate an estimated time of arrival of the plurality of photons based on a sum of respective numbers of the detection events that have been identified at respective time intervals of the detection window (Figs. 2 and 4A, and paragraph [0093], disclosing “the in-pixel detection circuit 160 tracks information and that enable calculation of . . . a mean arrival time (MAT) for photons over a sampling period, . . . The mean arrival time is derived from information that is collected by the in-pixel detection circuit. For example, the information may include a total number of photons detected by the pixel element and an accrued time interval from each event to the end of the associated detection window”; paragraph [0104], disclosing “The cumulative time-related and photon count-related information are accumulated during a series of the active sensing periods associated with a frame. For example, the time information may include at least one of a temporal center of mass, time-gate count ratios and time-gated photon flux associated with multiple photon TOA counts sensed over an equal or greater number of corresponding active sensing periods”; see also paragraph [0064]; see also paragraphs [0093]-[0109], specifically, paragraphs [0093], [0096]-[0099], [0101]-[0107], and [0109]).”
Regarding Claim 16, Finkelstein discloses a Light Detection And Ranging (LIDAR) measurement circuit (Figs. 2 and 4A, and paragraphs [0064] and [0093]-[0109]), comprising:
“at least one processor circuit that is configured to receive detection signals output from single-photon detector elements indicating respective times of arrival of photons incident thereon during a detection window (Figs. 2 and 4A, and paragraph [0064], disclosing “The substrate 150 includes integrated circuits that form an array of “tixels” (time-domain picture elements) 160”; paragraph [0099], disclosing “the photon TOA detector element 460 may represent an avalanche diode, single photon avalanche diode (SPAD)”; paragraph [0106], disclosing “The readout circuit 444 is provided to communicate with the readout controller 151 to control read out of the time information and photon count from the array of tixels 160”; paragraph [0093], disclosing “the in-pixel detection circuit 160 tracks information and that enable calculation of . . . a mean arrival time (MAT) for photons over a sampling period, . . . The mean arrival time is derived from information that is collected by the in-pixel detection circuit. For example, the information may include a total number of photons detected by the pixel element and an accrued time interval from each event to the end of the associated detection window”; see also paragraphs [0093]-[0109], specifically, paragraphs [0093], [0096]-[0099], [0101]-[0107], and [0109]), the at least one processor circuit (Figs. 2 and 4A) comprising: 
one or more accumulator circuits that are configured to sum respective numbers of detection events that have been identified at respective time intervals of the detection window based on the detection signals to calculate an estimated time of arrival of the photons independent of time to digital conversions of the respective times of arrival (Figs. 2 and 4A, and paragraph [0093], disclosing “the in-pixel detection circuit 160 tracks information and that enable calculation of . . . a mean arrival time (MAT) for photons over a sampling period, . . . The mean arrival time is derived from information that is collected by the in-pixel detection circuit. For example, the information may include a total number of photons detected by the pixel element and an accrued time interval from each event to the end of the associated detection window”; paragraph [0104], disclosing “The cumulative time-related and photon count-related information are accumulated during a series of the active sensing periods associated with a frame. For example, the time information may include at least one of a temporal center of mass, time-gate count ratios and time-gated photon flux associated with multiple photon TOA counts sensed over an equal or greater number of corresponding active sensing periods” (emphasis added); see also paragraph [0064]; see also paragraphs [0093]-[0109], specifically, paragraphs [0093], [0096]-[0099], [0101]-[0107], and [0109]).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein, in view of Shu et al., US Patent Application Publication No.: 2018/0259645 A1, hereby Shu.
Finkelstein discloses the invention substantially as claimed. Regarding Claims 3, 12, and 18, Finkelstein discloses:
“wherein the at least one processor circuit (Figs. 2 and 4A) comprises: 
a first accumulator circuit that is configured to output the sum of the respective numbers of the detection events that have been identified at the respective time intervals by integrating respective values of a counter signal that is incremented responsive to each of the detection events, responsive to respective pulses of a clock signal corresponding to the respective time intervals (Figs. 2 and 4A, and paragraphs [0097]-[0098] and [0102]-[0103], disclosing “An event counter 441 receives an input 439 from series switches 437 and 433, and tracks the number of photons/events that are sensed by the element 460. The event counter switch 437 has an input 435 that is serially connected to an output of an event counter switch 433 which receives an input signal 431 from a controller. . . . The event counter switch 437 and the photon detector switch 426 are turned on and off based on the signal from node 422 that is supplied the gate inputs 443 and 419”; see also paragraph [0064]; see also paragraphs [0093]-[0109], specifically, paragraphs [0093], [0096]-[0099], [0101]-[0107], and [0109]); and 
a . . . accumulator circuit that is configured to output a count value indicating a total number of the detection events that have been identified during the detection window, based on one of the respective values of the counter signal (Figs. 2 and 4A, and paragraphs [0097]-[0098] and [0102]-[0103], disclosing “An event counter 441 receives an input 439 from series switches 437 and 433, and tracks the number of photons/events that are sensed by the element 460. The event counter switch 437 has an input 435 that is serially connected to an output of an event counter switch 433 which receives an input signal 431 from a controller. . . . The event counter switch 437 and the photon detector switch 426 are turned on and off based on the signal from node 422 that is supplied the gate inputs 443 and 419”; see also paragraph [0064]; see also paragraphs [0093]-[0109], specifically, paragraphs [0093], [0096]-[0099], [0101]-[0107], and [0109]), 
wherein the at least one processor circuit is configured to calculate the estimated time of arrival of the plurality of photons based on a ratio of the sum and the count value (Figs. 2 and 4A, and paragraph [0097], disclosing “The readout circuitry 444 then calculates a ratio . . . between the values from the temporal accumulator 428 and the event counter 439. As an example, the values may be voltage levels representative of an arrival time sum and of the number of events/photons. The ratio of the voltages is linearly related to the average time of arrival”; paragraph [0104], disclosing “For example, the time information may include at least . . . time-gate count ratios”; see also paragraph [0064]; see also paragraphs [0093]-[0109], specifically, paragraphs [0093], [0096]-[0099], [0101]-[0107], and [0109]).”
However, although Finkelstein does not expressly disclose a second accumulator circuit, Shu does disclose the following:
“. . . ; and 
a second accumulator circuit that is configured to output a count value indicating a total number of the detection events that have been identified during the detection window, based on one of the respective values of the counter signal (Fig. 35, and paragraphs [0405]-[0406], disclosing histogram circuitry (i.e., first accumulator) and a windowing circuit (essentially a second accumulator); examiner notes here that the histogram circuitry determines and stores counters that each correspond to a number of photosensors triggered during a time bin, resulting in a histogram created that is usable to determine a received time; thereafter, the windowing circuit identifies a time window within which the received time resides, rendering it obvious to one of ordinary skill that the time window indicates the count value and total number of detection events identified during the detection window), . . .” 
	Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Finkelstein and Shu to modify the LIDAR measurement circuit and system of Finkelstein to use a second accumulator circuit as in Shu. The motivation for doing so would have been to create the advantage of increasing accuracy, reducing noise, and increasing energy efficiency (see Shu, Fig. 35, and paragraphs [0054] and [0405]-[0406]).
Moreover, all of the elements are known in the prior art, and combining the elements according to known techniques/methods ready for improvement would yield predictable results of providing associated circuits for increasing detection precision in LIDAR systems.



Allowable Subject Matter
Claims 13-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner notes that Claims 4-5 also contain allowable subject matter. However, Claim 2 is currently objected to due to minor informalities, a indicated above, and thus, Claims 4-5 are not allowable in their current form. If Claim 2 was rewritten to remove the objection, then Claims 4-5 would be deemed allowable if further put into independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner notes that multiple references cited disclose LIDAR and TOF techniques. For example, the following references show similar features in the claims, although not relied upon: Sharma (US 2017/0052065 A1), Figs. 1-6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482